FILED
                              NOT FOR PUBLICATION                           JUN 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MANDIP SINGH; KAMALJIT SINGH,                    No. 08-72926

               Petitioners,                      Agency Nos.      A078-656-947
                                                                  A078-656-948
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 19, 2010 **


Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Mandip Singh and Kamaljit Singh, natives and citizens of India, petition for

review of the Board of Immigration Appeals’ (“BIA”) decision denying their third

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion, Lin v. Holder, 588 F.3d 981, 984 (9th Cir. 2009), and we deny

the petition for review.

      In its June 2008 order, the BIA did not abuse its discretion by denying

petitioners’ third motion to reopen as untimely and numerically barred, where it

was filed three years after the BIA’s final order of removal, and petitioners failed

to establish any exception to the time and number bars. See 8 C.F.R. §

1003.2(c)(2).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-72926